ORDER

¶ 1. This cause comes on this day on the sua sponte motion of the Court to dismiss this appeal without prejudice, and the Court, having considered the same, finds as follows:
¶ 2. 1. Appellant Bethany Wooten appeals from an order of the Marion County Chancery Court which denied Wooten’s motion for summary judgment as a matter of law in Wooten’s claim for damages under her insurance contract with Appellee Mississippi Farm Bureau Insurance Company.
¶ 3. 2. In light of the fact that Wooten’s claim for damages remained pending in the trial court, the trial court’s order denying Wooten’s motion for summary judgment is interlocutory and, therefore, not appealable.
¶ 4. 3. Mississippi Rule of Appellate Procedure 5 provides the appropriate procedure for seeking permission to appeal interlocutory orders.
¶ 5. 4. Wooten did not act in compliance with the Rule in that she never petitioned the trial court or this Court for permission to bring a Rule 5 interlocutory appeal, and the question presented in this case does not compel the Court’s suspension of the procedural requirements of Rule 5(a) to allow an interlocutory appeal.
¶ 6. For these reasons, the Court finds that this appeal should be dismissed for lack of an appealable order.
¶ 7. IT IS, THEREFORE, ORDERED that this appeal is dismissed without prejudice.
¶ 8. SO ORDERED.
/s/William L. Waller, Jr.
WILLIAM L. WALLER, JR., PRESIDING JUSTICE FOR THE COURT
EASLEY, J., CONCURS IN RESULT ONLY. DIAZ AND GRAVES, JJ., NOT PARTICIPATING.